               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                                4:19CR3026

    vs.
                                                            ORDER
ANGELO BENJAMIN YBARRA,

                Defendant.


    IT IS ORDERED:

    1)    Jonathan M. Braaten’s motion to withdraw, (Filing No. 20), is granted.

    2)    The clerk shall delete Mr. Braaten from any future ECF notifications
          herein.


    March 19, 2019.
                                            BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
